Exhibit 10.1

SEPARATION AGREEMENT AND RELEASE

This Separation Agreement and Release (“Agreement”) is made by and between
Thomas Nielsen (“Executive”) and RealNetworks, Inc. and its subsidiaries (the
“Company”) (collectively referred to as the “Parties” or individually referred
to as a “Party”).

RECITALS

WHEREAS, Executive was employed by the Company;

WHEREAS, the Company and Executive entered into an Employment Agreement, dated
and effective as of November 9, 2011 (the “Employment Agreement”);

WHEREAS, the Company and Executive entered into a Development, Confidentiality
and Noncompetition Agreement, dated as of November 9, 2011 (the “Confidentiality
Agreement”);

WHEREAS, the Company granted Executive stock options and restricted stock units,
from time to time (each an “Equity Award” and collectively the “Equity Awards”),
which are reflected on Appendix A, each pursuant to a specific equity award
agreement (collectively, the “Stock Agreements”);

WHEREAS, Executive resigned his employment with the Company on July 3, 2012 (and
such termination was not due to any “Change of Control” as defined the
Employment Agreement) with an effective termination date of July 3, 2012 (the
“Separation Date”);

WHEREAS, Executive resigned from the Company’s board of directors (and all other
positions held at the Company and its affiliates) effective as of the Separation
Date;

WHEREAS, the Parties wish to resolve any and all disputes, claims, complaints,
grievances, charges, actions, petitions, and demands that the Executive may have
against the Company and any of the Releasees (as defined below), including, but
not limited to, any and all claims arising out of or in any way related to
Executive’s employment with or separation from the Company;

NOW, THEREFORE, in consideration of the mutual promises made herein, the Company
and Executive hereby agree as follows:

COVENANTS

1. Consideration. Executive agrees that the consideration provided below in
Section 1(b) constitutes good and adequate consideration for the promises,
covenants, restrictions and other terms and conditions provided by this
Agreement.

a. Accrued Payments. The Company agrees to pay Executive (i) Executive’s accrued
but unpaid salary and (ii) Executive’s accrued but unused vacation, in each case
which has accrued through the Separation Date. The Company also agrees to pay
Executive for any unreimbursed business expenses required to be reimbursed to
Executive pursuant to the Company’s normal and customary business expense
reimbursement procedures.



--------------------------------------------------------------------------------

b. Severance Consideration. The consideration set forth in this Section 1(b) is
referred to collectively as the “Severance Consideration.”

(i) Severance Payment. The Company agrees to pay Executive a cash payment of
$37,500 per month, less applicable withholdings, for a period of eighteen
(18) months commencing on the Company’s first payroll date occurring after the
Effective Date (as defined in Section 21 below). Subject to the election of
Executive (provided that such election is made in a timely manner), the Company
agrees to pay the total amount of the severance payment ($675,000) in a lump sum
on the Company’s first payroll date occurring after the Effective Date.

(ii) Pro-Rata Incentive Bonus. The Company agrees to pay Executive a cash
payment of $168,299, less applicable withholdings, in a single lump sum on the
Company’s first payroll date occurring after the Effective Date, which reflects
the pro-rata portion of Executive’s annual incentive bonus for the year of the
Separation Date and is based on the actual performance of the applicable
performance goals through the Separation Date.

(iii) Equity Awards. The Company agrees that the vesting of each Equity Award
listed on Appendix A shall be accelerated as to an additional twelve
(12) months. The Company and Executive agree that Appendix A includes all of the
outstanding stock options and restricted stock units granted to Executive. The
Equity Awards shall in all other respects remain subject to all of the other
terms and conditions of the applicable Stock Agreements. Executive is eligible
to receive a total of 253,333 stock options. Further, Executive is eligible to
participate in the alternative vesting schedule set forth in the Stock
Agreements, meaning that Executive’s options will vest on a pro rata basis as of
the Separation Date. Executive acknowledges and agrees that any vested options
must be exercised within six months after the Separation Date according to the
terms of the Stock Agreements, including the Company’s Insider Trading Policy,
which describes trading black-out windows that may be applicable currently.

(iv) Benefits. If Executive elects continuation coverage pursuant to the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”) for
Executive and Executive’s eligible dependents (as applicable), within the time
period prescribed pursuant to COBRA, the Company will pay directly on
Executive’s behalf, the COBRA premiums for such coverage (at the coverage levels
in effect immediately prior to Executive’s termination of employment) until the
earlier of (A) a period of twelve (12) months from the last date of employment
of the Executive with the Company (six months of this payment would be
considered imputed income and the applicable taxes for this amount would be
deducted from Executive’s last paycheck), or (B) the date upon which Executive
becomes covered under similar plans. Notwithstanding anything to the contrary in
this Section 1(b)(iv), if the Company determines in its sole discretion that it
cannot provide the COBRA benefits without potentially violating applicable law
(including, without limitation, Section 2716 of the Public Health Service Act),
the Company will in lieu thereof provide to Executive a taxable monthly payment
in an amount equal to the monthly COBRA premium that Executive would be required
to pay to continue his group health coverage in effect on the date of his
termination of employment (which

 

2



--------------------------------------------------------------------------------

amount will be based on the premium for the first month of COBRA coverage),
which payments will be made regardless of whether Executive elects COBRA
continuation coverage and will end on the earlier of (x) the date upon which
Executive becomes covered under similar plans or (y) the last day of the twelfth
(12th) calendar month following the month in which Executive terminates
employment.

c. Executive specifically acknowledges that Executive is not entitled to receive
any additional severance, termination payments, wages, bonus or other form of
compensation from the Company. Executive agrees and acknowledges that effective
immediately upon his termination, Executive resigned from the Company’s board of
directors and all other positions held at the Company and its affiliates.

2. Benefits. Executive’s health insurance benefits will cease on the last day of
July, 2012, subject to Executive’s right to continue his health insurance under
COBRA. Executive’s participation in all benefits and incidents of employment,
including, but not limited to, the accrual of bonuses, vacation, and paid time
off, ceased as of the Separation Date.

3. Payment of Salary and Receipt of All Benefits. Executive acknowledges and
represents that, other than the consideration set forth in this Agreement, the
Company has paid or provided all salary, wages, bonuses, accrued vacation/paid
time off, premiums, leaves, housing allowances, relocation costs, interest,
severance, fees, reimbursable expenses, commissions, stock, stock options,
vesting, and any and all other benefits and compensation due to Executive.

4. Release of Claims. Executive agrees that the Severance Consideration
represents settlement in full of all outstanding obligations owed to Executive
by the Company and its current and former officers, directors, employees,
agents, investors, attorneys, shareholders, administrators, affiliates, benefit
plans, plan administrators, insurers, trustees, divisions, and subsidiaries, and
predecessor and successor corporations and assigns (collectively, the
“Releasees”). Executive, on his own behalf and on behalf of his respective
heirs, family members, executors, agents, and assigns, hereby and forever
releases the Releasees from, and agrees not to sue concerning, or in any manner
to institute, prosecute, or pursue, any claim, complaint, charge, duty,
obligation, or cause of action relating to any matters of any kind, whether
presently known or unknown, suspected or unsuspected, that Executive may possess
against any of the Releasees arising from any omissions, acts, facts, or damages
that have occurred up until and including the date Executive signs this
Agreement, including, without limitation:

a. any and all claims relating to or arising from Executive’s employment
relationship with the Company and the termination of that relationship;

b. any and all claims relating to, or arising from, Executive’s right to
purchase, or actual purchase of shares of stock of the Company, including,
without limitation, any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law, and securities fraud
under any state or federal law;

c. any and all claims under the law of any jurisdiction including, but not
limited to, wrongful discharge of employment; constructive discharge from
employment; termination in violation of public policy; discrimination;
harassment; retaliation; breach of contract, both

 

3



--------------------------------------------------------------------------------

express and implied; breach of covenant of good faith and fair dealing, both
express and implied; promissory estoppel; negligent or intentional infliction of
emotional distress; fraud; negligent or intentional misrepresentation; negligent
or intentional interference with contract or prospective economic advantage;
unfair business practices; defamation; libel; slander; negligence; personal
injury; assault; battery; invasion of privacy; false imprisonment; conversion;
and disability benefits;

d. any and all claims for violation of any federal, state, or municipal statute,
including, but not limited to, Title VII of the Civil Rights Act of 1964; the
Civil Rights Act of 1991; the Rehabilitation Act of 1973; the Americans with
Disabilities Act of 1990; the Equal Pay Act; the Fair Labor Standards Act,
except as prohibited by law; the Fair Credit Reporting Act; the Age
Discrimination in Employment Act of 1967; the Older Workers Benefit Protection
Act; the Employee Retirement Income Security Act of 1974; the Worker Adjustment
and Retraining Notification Act; the Family and Medical Leave Act, except as
prohibited by law; the Sarbanes-Oxley Act of 2002; the Uniformed Services
Employment and Reemployment Rights Act; Washington State Law Against
Discrimination, as amended (Wash. Rev. Code §§ 49.60.010 et seq.); Washington
Equal Pay Law, as amended (Wash. Rev. Code § 49.12.175); Washington sex
discrimination law (Wash. Rev. Code § 49.12.200); Washington age discrimination
law (Wash. Rev. Code § 49.44.090); Washington whistleblower protection law
(Wash. Rev. Code §§ 49.60.210, 49.12.005, and 49.12.130); Washington genetic
testing protection law (Wash. Rev. Code § 49.44.180); Washington Family Care Act
(Wash. Rev. Code § 49.12.270); Washington Minimum Wage Act (Wash. Rev. Code §§
49.46.005 to 49.46.920); Washington wage, hour, and working conditions law
(Wash. Rev. Code §§ 49.12.005 to 49.12.020, 49.12.041 to 49.12.050, 49.12.091,
49.12.101, 49.12.105, 49.12.110, 49.12.121, 49.12.130 to 49.12.150, 49.12.170,
49.12.175, 49.12.185, 49.12.187, 49.12.450); Washington wage payment law (Wash.
Rev. Code §§ 49.48.010 to 49.48.190).;

e. any and all claims for violation of the federal or any state constitution;

f. any and all claims arising out of any other laws and regulations relating to
employment or employment discrimination;

g. any claim for any loss, cost, damage or expense arising out of any dispute
over Company withholding the incorrect amount from any of the proceeds received
by Executive as a result of this Agreement; and

h. any and all claims for attorneys’ fees and costs.

Executive agrees that the release set forth in this section shall be and remain
in effect in all respects as a complete general release as to the matters
released. This release does not extend to any obligations incurred under this
Agreement or to Executive’s vested rights in retirement or similar plans,
programs or accounts. This release does not release claims that cannot be
released as a matter of law, including, but not limited to, Executive’s right to
file a charge with or participate in a charge by the Equal Employment
Opportunity Commission, or any other local, state, or federal administrative
body or government agency that is authorized to enforce or administer laws
related to employment, against the Company (with the understanding that any such
filing or participation does not give Executive the right to recover any
monetary damages against the Company; Executive’s release of claims herein bars
Executive from recovering such monetary relief from the Company).

 

4



--------------------------------------------------------------------------------

In addition, nothing in this release shall (i) operate to release or waive
Executive’s rights, if any, under contract, law, the Company’s By-laws or
Articles of Incorporation, as an employee, officer or director of the Company,
to be defended and indemnified by the Company against, any and all liability
incurred with respect to any claim or proceeding to which Executive is or is
threatened to be made a party because of Executive’s service as an employee,
officer or director, or Chairman of the Board of the Company or its subsidiaries
or affiliates, or (ii) operate to release or waive Executive’s rights, as an
employee, officer or director of the Company or its subsidiaries or affiliates,
to be named, protected by and have coverage rights under the Company’s or its
subsidiaries’ or affiliates’ insurance policies.

5. Acknowledgment of Waiver of Claims under ADEA. Executive understands and
acknowledges that he is waiving and releasing any rights he may have under the
Age Discrimination in Employment Act of 1967 (“ADEA”), and that this waiver and
release is knowing and voluntary. Executive understands and agrees that this
waiver and release does not apply to any rights or claims that may arise under
the ADEA after the Effective Date of this Agreement. Executive understands and
acknowledges that the consideration given for this waiver and release is in
addition to anything of value to which Executive was already entitled.

Executive further understands and acknowledges that he has been advised by this
writing that: (a) he should consult with an attorney prior to executing this
Release Agreement; (b) he has twenty-one (21) days within which to consider and
sign this Release Agreement; (c) he has seven (7) days following his execution
of this Release Agreement to revoke this Release Agreement; (d) this Release
Agreement shall not be effective until after the revocation period has expired;
and (e) nothing in this Release Agreement prevents or precludes Executive from
challenging or seeking a determination in good faith of the validity of this
waiver under the ADEA, nor does it impose any condition precedent, penalties, or
costs for doing so, unless specifically authorized by federal law. In the event
Executive signs this Release Agreement and returns it to the Company in less
than the 21-day period identified above, Executive hereby acknowledges that he
has freely and voluntarily chosen to waive the time period allotted for
considering this Release Agreement. Executive acknowledges and understands that
revocation must be accomplished by a written notification to the Company’s
Corporate Secretary at 2601 Elliott Avenue, Seattle, Washington, 98121, that is
received prior to the Effective Date. The Parties agree that changes to this
Agreement, whether material or immaterial, do not restart the running of the
21-day period.

6. Unknown Claims. Executive acknowledges that he has been advised to consult
with legal counsel and that he is familiar with the principle that a general
release does not extend to claims that the releaser does not know or suspect to
exist in his favor at the time of executing the release, which, if known by him,
must have materially affected his settlement with the released party. Executive
being aware of said principle agrees to expressly waive any rights he may have
to that effect, as well as under any other statute or common law principles of
similar effect.

 

5



--------------------------------------------------------------------------------

7. Non-Competition, Non-Disparagement, No-Hire, Non-Solicitation. As a condition
of receiving the Severance Consideration, Executive agrees to remain subject to
the noncompetition, nondisparagement, no-hire and non-solicitation provisions of
Section 10(b) of the Employment Agreement, as reflected below. Executive agrees,
to the extent permitted by applicable law, that:

a. for the applicable Restricted Period (as defined below), Executive will not,
either directly or indirectly, (i) serve as an advisor, agent, consultant,
director, employee, officer, partner, proprietor or otherwise of, (ii) have any
ownership interest in (except for passive ownership of one percent (1%) or less
of any entity whose securities have been registered under the Securities Act of
1933, as amended, or Section 12 of the Securities Exchange Act of 1934, as
amended) or (iii) participate in the organization, financing, operation,
management or control of, any business in competition with the Company’s
business as conducted by the Company as of the Separation Date. The foregoing
covenant shall cover Executive’s activities in every part of the Territory (as
defined below). The covenants contained in this Section 7.a. shall be construed
as a series of separate covenants, one for each city, county and state of any
geographic area in the Territory. Except for geographic coverage, each such
separate covenant shall be deemed identical in terms to the covenant contained
in this Section 7.a. If, in any judicial proceeding, a court refuses to enforce
any of such separate covenants (or any part thereof), then such unenforceable
covenant (or such part) shall be eliminated from this Agreement to the extent
necessary to permit the remaining separate covenants (or portions thereof) to be
enforced. In the event the provisions of this Section 7.a. are deemed to exceed
the time, geographic or scope limitations permitted by applicable law, then such
provisions shall be reformed to the maximum time, geographic or scope
limitations, as the case may be, then permitted by such law;

b. for the applicable Restricted Period, Executive will refrain from any
disparaging statements about the Company and its officers, directors and
affiliates, including, without limitation, the business, products, intellectual
property, financial standing, future, or employment / compensation/benefit
practices of the Company; provided, however, that the foregoing requirement
under this Section 7.b. will not apply to any statements that Executive makes in
addressing any statements made by the Company, its officers and/or its directors
regarding Executive or Executive’s performance as an employee of the Company so
long as Executive’s statements are, in the good faith judgment of Executive,
truthful; and provided further that foregoing requirement under this
Section 7.b. will not apply to truthful testimony that Executive is required by
law to provide, including a response to a subpoena;

c. for the applicable Restricted Period, Executive will not, either directly or
indirectly, solicit, induce, recruit or encourage any of the Company’s employees
to leave their employment, or hire or take away such employees, or attempt to
solicit, induce, recruit, encourage, hire or take away employees of the Company,
either for Executive’s own purposes, or for any other person or entity.
Executive acknowledges and agrees that the Company is relying on Executive’s
compliance with this Section 7 as an essential term of this Agreement; and

d. if Executive becomes entitled to receive any severance benefits or payments
pursuant to this Agreement and a majority of the Board determines that Executive
has committed a material violation of this Section 7 that results in substantial
harm to the Company, the Company will be entitled to cease providing and/or
recover any severance payments made or benefits provided pursuant to this
Agreement. Before the Board makes any such determination, Executive will receive
reasonable notice and an opportunity to be heard (with Executive’s attorney) at
a meeting of the Board. The Company’s rights pursuant to this Section 7 are in
addition to any remedies it may have for breach of contract or otherwise;
further, the remaining terms of this Agreement, as well as the Release
contemplated by Section 4, as applicable, will remain in full force and effect.

 

6



--------------------------------------------------------------------------------

For purposes of this Agreement, the term “Territory” means (i) all counties in
the State of Washington, (ii) all other states of the United States of America
and (iii) all other countries of the world, and the term “Restricted Period”
means a period of one (1) year immediately following the Separation Date.

8. No Admission of Liability. Executive understands and acknowledges that this
Agreement constitutes a compromise and settlement of any and all actual or
potential disputed claims by Executive. No action taken by the Company hereto,
either previously or in connection with this Agreement, shall be deemed or
construed to be (a) an admission of the truth or falsity of any actual or
potential claims or (b) an acknowledgment or admission by the Company of any
fault or liability whatsoever to Executive or to any third party.

9. Costs. The Parties shall each bear their own costs, attorneys’ fees, and
other fees incurred in connection with the preparation of this Agreement.

10. Jurisdiction; Venue. The parties agree that any and all disputes arising out
of the terms of this Agreement, their interpretation and any matters governed by
this Agreement, shall be resolved in a court of competent jurisdiction in King
County, Washington. The parties irrevocably consent to personal and exclusive
jurisdiction and venue in the state and federal courts in King County,
Washington.

11. Tax Consequences. The Company makes no representations or warranties with
respect to the tax consequences of the Severance Consideration and any other
consideration provided to Executive or made on his behalf under the terms of
this Agreement.

12. Litigation Assistance to Company. In the event that any charge, complaint or
lawsuit is or has been filed by or against Company, Executive agrees to provide
reasonable cooperation to Company in the prosecution or defense of the same.
Such cooperation may include, without limitation, meeting with and providing
information to Company’s agents and attorneys upon reasonable notice and at
mutually agreed upon times and places. Company will use its insurance
policy(ies) to provide coverage to Executive relating to claims arising out of
Executive’s reasonable, good faith performance of Executive’s job
responsibilities to the extent such insurance covers any such claim. Such
coverage includes meeting any deductibles on Executive’s behalf and is intended
to provide Executive coverage which neither increases nor decreases the
protections Executive has and the caveats to such protection as if Executive
were an on-going executive of Company.

13. Return of Property. Executive represents that as of the Separation Date (or
a date mutually agreed to by the Parties), Executive will have returned to
Company all company-owned property in Executive’s possession or control,
including but not limited to, credit cards, keys, access cards, company-owned
equipment, computers and related equipment, customer or contact lists, files,
memoranda, documents, price lists, and all other trade secrets and/or
confidential Company information, and all copies thereof, whether in electronic
or other form.

 

7



--------------------------------------------------------------------------------

14. Authority. The Company represents and warrants that the undersigned has the
authority to act on behalf of the Company and to bind the Company and all who
may claim through it to the terms and conditions of this Agreement. Executive
represents and warrants that he has the capacity to act on his own behalf and on
behalf of all who might claim through him to bind them to the terms and
conditions of this Agreement. Executive warrants and represents that there are
no liens or claims of lien or assignments in law or equity or otherwise of or
against any of the claims or causes of action released herein.

15. No Representations. Executive represents that he has had an opportunity to
consult with an attorney, and has carefully read and understands the scope and
effect of the provisions of this Agreement. Executive has not relied upon any
representations or statements made by the Company that are not specifically set
forth in this Agreement.

16. Severability. In the event that any provision or any portion of any
provision hereof or any surviving agreement made a part hereof becomes or is
declared by a court of competent jurisdiction or arbitrator to be illegal,
unenforceable, or void, this Agreement shall continue in full force and effect
without said provision or portion of provision.

17. Section 409A. Any amount paid under this Agreement that satisfies the
requirements of the “short-term deferral” rule set forth in
Section 1.409A-1(b)(4) of the final treasury regulations issued under
Section 409A of the Code (the “Treasury Regulations”) shall not constitute
deferred compensation for purposes of Section 409A of the Code. Each payment and
benefit payable under this Agreement is intended to constitute separate payments
for purposes of Section 1.409A-2(b)(2) of the Treasury Regulations. Any amount
paid under this Agreement that qualifies as a payment made as a result of an
involuntary separation from service pursuant to Section 1.409A-1(b)(9)(iii) of
the Treasury Regulations that does not exceed the Section 409A Limit (as defined
below) shall not constitute deferred compensation subject to Section 409A of the
Code. For purposes of this Section 21, “Section 409A Limit” will mean the lesser
of two (2) times: (i) Executive’s annualized compensation based upon the annual
rate of pay paid to Executive during the Company’s taxable year preceding the
Company’s taxable year of Executive’s termination of employment as determined
under Treasury Regulation 1.409A-1(b)(9)(iii)(A)(1); or (ii) the maximum amount
that may be taken into account under a qualified plan pursuant to
Section 401(a)(17) of the Code for the year in which the Separation Date occurs.
With respect to reimbursements (whether such reimbursements are for business
expenses or, to the extent permitted under the Company’s policies, other
expenses) and/or in-kind benefits, in each case, that constitute deferred
compensation subject to Section 409A of the Code, each of the following shall
apply: (1) no reimbursement of expenses incurred by the Executive during any
taxable year shall be made after the last day of the following taxable year of
the Executive, (2) the amount of expenses eligible for reimbursement, or in-kind
benefits provided, during a taxable year of the Executive shall not affect the
expenses eligible for reimbursement, or in-kind benefits to be provided, to the
Executive in any other taxable year, and (3) the right to reimbursement of such
expenses or in-kind benefits shall not be subject to liquidation or exchange for
another benefit. The Company and Executive agree that this Agreement and the
rights granted to the Executive hereunder are intended to meet the requirements
of paragraphs (2), (3) and (4) of Section 409A(a)(1)(A) of the Code.
Notwithstanding anything to the contrary in this Agreement, no severance
payments will become payable under this Agreement until Employee has a
“separation from service” within the meaning of Section 409A of the Code.

 

8



--------------------------------------------------------------------------------

This Section 17 is intended to comply with the requirements of Section 409A of
the Code so that none of the severance payments and benefits to be provided
hereunder will be subject to either (a) the six (6) month delay which may
otherwise be required with respect to payments of deferred compensation to
“specified employees” as defined in Section 409A, and (b) any additional tax
imposed under Section 409A, and any ambiguities herein will be interpreted to so
comply. The Company and Executive agree to work together in good faith to
consider amendments to this Agreement and to take such reasonable actions which
are necessary, appropriate or desirable to avoid imposition of any additional
tax or income recognition prior to actual payment to Executive under
Section 409A.

18. Entire Agreement. This Agreement represents the entire agreement and
understanding between the Company and Executive concerning the subject matter of
this Agreement and Executive’s employment with and separation from the Company
and the events leading thereto and associated therewith, and supersedes and
replaces any and all prior agreements and understandings concerning the subject
matter of this Agreement and Executive’s relationship with the Company,
including (but not by way of limitation) the Employment Agreement, but with the
exception of the Confidentiality Agreement, the Stock Agreements and
Section 10(b) of the Employment Agreement, all of which shall fully survive this
Agreement.

19. No Oral Modification. This Agreement may only be amended in a writing signed
by Executive and the Company’s then-acting Chief Executive Officer or a
specifically-authorized member of the Board (or such person’s designee).

20. Governing Law. This Agreement shall be governed by the laws of the State of
Washington, without regard for choice-of-law provisions. Executive consents to
personal and exclusive jurisdiction and venue in the State of Washington.

21. Effective Date.

a. Executive has seven (7) days after the date that he signs this Agreement to
revoke it. This Agreement will become effective on the eighth (8th) day after
Executive signed this Agreement, so long as it has been signed by the Parties
and has not been revoked by Executive before that date (the “Effective Date”).

22. Expiration of Agreement. This Agreement is executable during the period
commencing on July 2, 2012 and ending at 5:00 p.m. (PDT) on July 23, 2012. If
Executive has not executed this Agreement and the Release Agreement by July 23,
2012, then this Agreement is null and void.

23. Counterparts. This Agreement may be executed in counterparts and by
facsimile, and each counterpart and facsimile shall have the same force and
effect as an original and shall constitute an effective, binding agreement on
the part of each of the undersigned.

24. Voluntary Execution of Agreement. Executive understands and agrees that he
executed this Agreement voluntarily, without any duress or undue influence on
the part or behalf of the Company or any third party, with the full intent of
releasing all of his claims against the Company and any of the other Releasees.
Executive acknowledges that:

a. He has read this Agreement;

 

9



--------------------------------------------------------------------------------

b. He has been represented in the preparation, negotiation, and execution of
this Agreement by legal counsel of his own choice or has elected not to retain
legal counsel;

c. He understands the terms and consequences of this Agreement and of the
releases it contains; and

d. He is fully aware of the legal and binding effect of this Agreement.

[SIGNATURE PAGE FOLLOWS]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Release Agreement on the
respective dates set forth below.

 

Thomas Nielsen, an individual       Dated: 7/3/2012         /s/ Thomas Nielsen  
    Executive REALNETWORKS, INC.       Dated: 7-19-12     By   /s/ Rob Glaser

 

11



--------------------------------------------------------------------------------

APPENDIX A

As of 7/3/2012

Thomas Nielsen - Outstanding Grants:

 

Option No:

   NH112119

Option Date:

   11/9/2011

Shares:

   640,000

Price:

   $7.44

Plan/Type:

   2005 Plan/NQ

Vesting Schedule:

 

Granted    Full Vest    Exercisable      Total Price      Expires

160,000

   11/9/2012      0       $ 0.00       11/9/2018

80,000

   5/9/2013      0       $ 0.00       11/9/2018

80,000

   11/9/2013      0       $ 0.00       11/9/2018

80,000

   5/9/2014      0       $ 0.00       11/9/2018

80,000

   11/9/2014      0       $ 0.00       11/9/2018

80,000

   5/9/2015      0       $ 0.00       11/9/2018

80,000

   11/9/2015      0       $ 0.00       11/9/2018

 

     

 

 

    

 

 

    

640,000

        0       $ 0.00      

 

Option No:

   PF112120

Option Date:

   11/9/2011

Shares:

   240,000

Price:

   $7.44

Plan/Type:

   2005 Plan/NQ

Vesting Schedule:

 

Granted    Full Vest    Exercisable      Total Price      Expires

120,000

   7/1/2013      0       $ 0.00       11/9/2018

118,368

   7/1/2015      0       $ 0.00       11/9/2018

1,632

   8/1/2015      0       $ 0.00       11/9/2018

 

     

 

 

    

 

 

    

640,000

        0       $ 0.00      



--------------------------------------------------------------------------------

As of 7/3/2012

Thomas Nielsen - Outstanding Grants, as adjusted for vesting acceleration:

 

Option No:

   NH112119

Option Date:

   11/9/2011

Shares:

   640,000

Price:

   $7.44

Plan/Type:

   2005 Plan/NQ

Vesting Schedule:

 

Granted    Full Vest    Exercisable      Total Price      Expires

160,000

   7/3/2012      160,000       $ 1,190,400.00       11/9/2018

80,000

   7/3/2012      80,000       $ 595,200.00       11/9/2018

13,334

   7/3/2012      13,334       $ 99,204.96       11/9/2018

66,666

   11/9/2013      0       $ 0.00       11/9/2018

80,000

   5/9/2014      0       $ 0.00       11/9/2018

80,000

   11/9/2014      0       $ 0.00       11/9/2018

80,000

   5/9/2015      0       $ 0.00       11/9/2018

80,000

   11/9/2015      0       $ 0.00       11/9/2018

 

     

 

 

    

 

 

    

640,000

        253,334       $ 1,884,804.96      

 

Option No:

   PF112120

Option Date:

   11/9/2011

Shares:

   240,000

Price:

   $7.44

Plan/Type:

   2005 Plan/NQ

Vesting Schedule:

 

Granted    Full Vest    Exercisable      Total Price      Expires

120,000

   7/1/2013      0       $ 0.00       11/9/2018

118,368

   7/1/2015      0       $ 0.00       11/9/2018

1,632

   8/1/2015      0       $ 0.00       11/9/2018

 

     

 

 

    

 

 

    

640,000

        0       $ 0.00      